On Rehearing.
Among other grounds relied upon by appellant for rehearing is that we erred in finding as a fact that Ben Sprague was the Dallas county representative of appellant, because, as contended, “there is not in the record anywhere the scintilla of a suggestion that Ben Sprague was the representative of Marathon Oil Company in Dallas County; but, on the other hand, the only *182witness called testified finally that Ben Sprague was acting as a salesman and solicitor for the sale of petroleum products of Marathon Oil Company.”
Appellant puts the matter too strongly, we think, in saying that there is not in the record the scintilla of a suggestion that Sprague was its representative. Evidently, Sprague was appellant’s salesman and solicitor for the sale of its products, but it is also undisputed that he alone represented appellant in conducting all negotiation? that resulted in the execution of the written instruments involved. He first suggested that Cannon secure from Lambert a five-year extension of the lease and assign same to appellant, and on behalf of appellant, agreed in writing to the terms specified by Lambert for the assignment or sublease by Cannon to appellant. Cannon described Sprague as appellant’s “manager,” and while this is but a conclusion, yet Sprague’s activities (result of which was accepted by appellant) speak for themselves, and we think show indisputably that he was authorized' to act for appellant in the premises.
It is also contended that we erred in finding as a fact that appellant was desirous of obtaining control of the oil station as an outlet for its petroleum products, the insistence being that “There is no evidence in the record to show that appellant had any desire to control the station in question. * * * ” We do not think error was committed in the respect mentioned'. It was abundantly shown that* appellant was not only desirous of obtaining control of the oil station as an outlet for its petroleum products, but, in bringing about the execution of the different instruments (through the instrumentality of Ben Sprague), precisely that result was accomplished'. These instruments speak for themselves and we think conclusively show that thereby appellant obtained absolute control of the station in question.
It is further contended that the court erred in affirming the judgment against appellant for rents accruing under the extended lease contract between -Lambert and Cannon upon the entire premises covered by said lease contract, “because only a portion of said premises was sublet to appellant, and there was no evidence as to what portion of the rents, provided in the extended lease contract, should- apply to that-portion of the premises sublet to appellant— to wit, 50x50 feet — and what portion was to accrue upon the remainder of the leased premises — to wit, 20x50 feet. The judgment rendered by the trial court was therefore excessive.” . ,
This question is raised for the first time in the motion for rehearing. The prior insistence being that because only a portion of the premises held by Cannon under lease from Lambert was transferred to appellant the instrument was simply a sublease and not an assignment. We fail to find either in appellant’s pleading, motion for a new trial, or in its assignments of error, basis for the contention that the judgment is excessive for the reason stated.
We have duly considered' all grounds urged by appellant for rehearing, but finding no reason to change our decision, the motion is overruled.
Motion for rehearing overruled.